Sanders, J.
¶24 (dissenting) — The majority affirms Mark Eaton’s conviction for possession of cocaine essentially holding his rearraignment was of no significance to the charges pending against Eaton, and therefore he was tried and convicted of possession of cocaine, not amphetamine. Majority at 465-66. The concurrence asserts the type of drug possessed was immaterial to the charge and therefore Eaton’s conviction was proper, even if the rearraignment was effective. Concurrence at 467. I disagree with both.
¶25 At his rearraignment Eaton was charged with possession of amphetamine but was convicted of possession of cocaine. The identity of the controlled substance is an essential element of a drug possession charge. Although Eaton was charged with possession of amphetamine, the State failed to prove this crime. Instead it chose to try to prove Eaton possessed cocaine. Since the State failed to prove he possessed amphetamine, Eaton’s conviction must be reversed. Simple.
The rearraignment prior to retrial changed Eaton’s charges
¶26 Arraignment is the legal procedure by which a defendant is formally presented with an information charg*472ing him with a crime and serves to notify the defendant of the charges pending. See 12 Royce A. Ferguson, Jr., Washington Practice: Criminal Practice and Procedure § 1105, at 236 (3d ed. 2004) (“Arraignment consists of calling the defendant before the court to ascertain his identity, to inform him of the charge against him, and to obtain his answer to the charge. The defendant’s answer to the charge is his plea.”). It is the information presented by the State at the arraignment that details the charge against the defendant. CrR 2.1(a)(1). This information and charge may be amended so long as it does not prejudice “substantial rights of the defendant.” CrR 2.1(d).
¶27 Before Eaton was first tried, the State properly amended the information and rearraigned Eaton to charge him with possession of cocaine. After the first trial ended in a mistrial, Eaton was rearraigned using the original information, which charged Eaton with possession of amphetamine. This information was never amended, nor was Eaton rearraigned.
¶28 The majority recognizes “there was a ‘rearraignment’ on the ‘original’ information”7 but then incorrectly opines “the only existing, effective information charged the defendant with possession of cocaine.”8 In substance the majority gives effect to the rearraignment, which charged possession of cocaine, but refuses to give effect to the subsequent arraignment, which charged possession of amphetamine. Even the State recognized this information was effective to charge possession of amphetamine, as it unsuccessfully moved to amend the information to charge possession of cocaine prior to the second trial.
¶29 The majority rests its analysis on the belief that Eaton attempts to repeal the proper amendment of the information because the third arraignment was upon the original information. However, this is an incorrect understanding of the situation. Instead of “resurrect [ing] the *473original information,”9 the arraignment prior to the retrial superseded the amended information, just as surely as the amended information superseded the original information. Whether the information used at the rearraignment was the original information or a new document is of no importance. Eaton was rearraigned and the information used at that rearraignment became the proper charging document.
¶30 To further support its decision that the rearraignment was inconsequential, the majority asserts “the defendant generally need not be rearraigned at a subsequent trial.” Majority at 466. Even if this is true, it does not change the fact that Eaton was rearraigned on an information charging Eaton with possession of amphetamine, not cocaine. This arraignment, like the prior arraignment, must be given effect. Because the rearraignment occurred, Eaton was charged with, and tried for, possession of amphetamine, not cocaine.
The identity of the controlled substance is an essential element of the crime
|31 A defendant’s right to be informed of all charges he will face at trial is guaranteed by the Sixth Amendment to the United States Constitution and article I, section 22 of the Washington Constitution.10 From these protections comes the well-established principle, “a criminal defendant may be held to answer for only those offenses contained in the indictment or information.” State v. Fernandez-Medina, 141 Wn.2d 448, 453, 6 P.3d 1150 (2000). “A charging document is constitutionally sufficient... only if it includes all ‘essential elements’ of the crime ....” State v. Goodman, 150 Wn.2d 774, 784, 83 P.3d 410 (2004) (footnote omitted) (quoting State v. Vangerpen, 125 Wn.2d 782, 787, 888 P.2d *4741177 (1995)). “If the necessary elements are neither found nor fairly implied in the charging document, ‘[the court] presume [s] prejudice and reverse [s] ....’” Id. at 788 (quoting State v. McCarty, 140 Wn.2d 420, 425, 998 P.2d 296 (2000)).
¶32 The specific type of drug the defendant is accused of possessing is an essential element to the crime of possession of a controlled substance. Goodman held, “the State must allege the specific identity of [a] controlled substance” in the information because the specific identity of a controlled substance is an essential element of the crime. Id. at 787 (emphasis omitted). Here, the State convicted Eaton of possession of cocaine, yet the information charged him with possession of amphetamine. Since this essential element was neither found nor fairly implied in the information, reversal of Eaton’s conviction is required.
¶33 The concurrence, however, opines the type of drug possessed is not an essential element of the crime. Under the concurrence’s novel view the drug possessed is an essential element only if it affects the resulting penalty faced by the defendant11 or is a statutory element of the crime. Concurrence at 468-69 (stating if a crime can be committed in one of several ways, the information need only allege, and the State need only prove, the specific way it was committed if it affects the penalty facing the defendant). According to the concurrence since cocaine and amphetamine carry the same statutory maximum, the drug type is not an element of the crime. But to reach this conclusion, the concurrence incorrectly conflates State v. Miller, 71 Wn.2d 143, 146, 426 P.2d 986 (1967) with Goodman, 150 Wn.2d 774, while ignoring State v. Johnson, 119 Wn.2d 143, 829 P.2d 1078 (1992).
¶34 Miller held the description of the gun in an information charging assault with a deadly weapon was superfluous. Miller, 71 Wn.2d at 146. As long as the State could *475prove there was a gun, it did not need to prove the specific type because the specific type of gun is not an essential element of the crime charged. Id.
¶35 Goodman expressly held:
[S]quarely before us is whether the State must allege and prove the specific identity of the controlled substance or whether the State must prove the substance is merely a controlled one. We conclude . . . the State must allege the specific identity of the controlled substance.
150 Wn.2d at 787. In dicta, however, Goodman stated, “the identity of the controlled substance is an element of the offense where it aggravates the maximum sentence ....” Id. at 785. The concurrence mistakes this dicta for the holding. Moreover even if the identity of the substance is an element when it aggravates the sentence, that is not to say it is not an element when it does not aggravate the sentence.
¶36 The concurring opinion in Goodman confirmed this understanding and agreed “with the majority that the specific substance alleged must be specifically charged.” Id. at 791 (Chambers, J., concurring). Goodman does not require an increase in the resulting penalty for the drug type to be an essential element, but instead “the specific identity of the controlled substance” is always an essential element to be included in the information. Id. at 787.
¶37 Additionally, the concurrence here incorrectly concludes an element that is not statutorily required can be an essential element only if it increases the resulting penalty. But essential elements are not so limited. In Johnson we held an essential element not required by the charging statute must nevertheless be included in the information. Johnson, 119 Wn.2d at 147. To reach this conclusion we did not address whether the element increased the resulting punishment. The relevant statute in Johnson12 did not require guilty knowledge as an essential element of unlawful delivery of a controlled substance, just *476as the relevant statute here13 does not require the identity of the drug as an essential element of possession in this case. Id. at 146. However, in Johnson we concluded the charging documents must specify guilty knowledge because it was an essential element of the crime arising from common law. Id. Similarly, here the identity of the drug Eaton was charged with possessing is not an element under the charging statute, but is an essential element of the crime under Goodman and therefore must be included in the information. Goodman, 150 Wn.2d at 787.
The State’s failure to prove an essential element of the charged crime requires reversing Eaton’s conviction
¶38 The concurrence concedes there was error that may require reversal because the State misidentified the drug in the information. But the concurrence asserts a variance between the information and conviction renders the information defective and requires reversal if the faulty information “prejudices the accused either by misleading him in making his defense or by exposing him to double jeopardy.” Concurrence at 470 (citing State v. Tvedt, 153 Wn.2d 705, 718, 107 P.3d 728 (2005)). However, unlike Tvedt there is no allegation here that the information failed to include all the essential elements of a crime.14 By relying on Tvedt the concurrence fails to recognize that Eaton’s information was not defective but rather appropriately charged Eaton with possession of amphetamine. The information was complete in all respects and charged Eaton with a crime that the State did not prove and the jury did not consider. In other words, the problem with Eaton’s conviction stems not from the information, which was *477effective, but rather from the State’s failure of proof and the jury instructions.
¶39 Although Eaton was charged only with possession of amphetamine, the State attempted to prove Eaton possessed cocaine. Fundamentally “[t]he State must prove every essential element of a crime beyond a reasonable doubt for a conviction to be upheld.” State v. Byrd, 125 Wn.2d 707, 713, 887 P.2d 396 (1995). Since the State failed to present any evidence Eaton possessed amphetamine, an essential element, Eaton’s conviction was without factual support.
¶40 In addition, the jury instruction used here also requires reversal of Eaton’s conviction. A jury to-convict instruction must contain all essential elements of the crime to be adequate to support a conviction. State v. DeRyke, 149 Wn.2d 906, 910, 73 P.3d 1000 (2003). Reversal of conviction is required if the State is relieved of its burden to prove all elements based on the deficient instruction. State v. Brown, 147 Wn.2d 330, 339, 58 P.3d 889 (2002). Here, the jury instruction failed to require the jury to find that Eaton possessed amphetamine, an essential element of the crime.
¶41 Accordingly I dissent.

 Majority at 466.


 Majority at 466.


 Majority at 466.


 The United States Constitution states, “[i]n all criminal prosecutions, the accused shall enjoy the right ... to he informed of the nature and cause of the accusation ....” U.S. Const, amend. VI. The Washington Constitution states, “[i]n criminal prosecutions the accused shall have the right... to demand the nature and cause of the accusation against him . . .” and to have such information in writing. Const, art. I, § 22.


 Although cocaine and amphetamine carry the same resulting penalty, the penalty varies for different types of controlled substances under former ROW 69.50.401 (1998).


 Former ROW 69.50.401(a) (1987).


 Former RCW 69.50.401(d) (1998).


 Moreover, because the type of drug possessed is an essential element of the criminal charge, if the concurrence were correct in analyzing this situation as a defective information, the appropriate rule is found in Johnson, 119 Wn.2d 143. There we espoused a bright-line rule mandating dismissal of charging information that lacks an essential element where the defective information is challenged before a verdict is entered. Id. at 150. Here, Eaton moved to dismiss before trial.